DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the election of invention received by the office on 28 March 2022. Claims 1-20 are pending. Claims 16-20 are withdrawn as nonelected.
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 March 2022.
Claim Interpretation
Claims 1-15 are directed to a “printed structure”. Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (See MPEP 2113 I-III for more information and guidance)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0311168 to Gilligan et al. (‘168 hereafter).
Regarding claim 1, ‘168 teaches a printed structure comprising a plurality of overlying layers of elongate polymeric filaments stacked on a surface of a substrate, wherein the elongate polymeric filaments are stacked on each other along their lengths to form a liquid impermeable, self- supporting wall, and wherein the liquid impermeable self-supporting wall forms a wall angle of about 30 to about 90 degrees with respect to a plane of the surface of the substrate (FIG 5A).
Regarding claim 2, ‘168 teaches the printed structure wherein the elongate polymeric filaments are printed on the surface of the substrate in a substantially linear pattern when viewed along a direction normal to the surface of the substrate (FIG 5A).
Regarding claim 3, ‘168 teaches the printed structure wherein the elongate polymeric filaments are printed on the surface of the substrate in a substantially circular pattern when viewed along a direction normal to the surface of the substrate (FIG 5A).
Regarding claim 7, ‘168 teaches the printed structure wherein the wall angle is greater than about 30 degrees (FIG 5A items 272).
Regarding claim 8, ‘168 teaches the printed structure wherein the filaments are printed by extrusion (paragraph 0004, see claim interpretation note above).
Regarding claim 9, ‘168 teaches the printed structure wherein the wall has an overhang length of less than about 1 mm (FIG 5A items 272).
Regarding claim 13, ‘168 teaches the printed structure wherein the opposed liquid impermeable walls merge in an apex region to form an enclosed fluid passage (FIG 5A item 270).
Regarding claim 15, ‘168 teaches the printed structure wherein at least one of the opposed walls comprises a spacer filament (FIG 5QA item 268).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0010461 to Leroy Cronin (‘461 hereafter).
Regarding claims 4-6, ‘168 does not teach the claimed material. In the same field of endeavor, microfluidics, ‘461 teaches the printed structure wherein the silicone compound comprises an acetoxy silicone compound curable at room temperature (paragraph 0419) for the benefit of bio- and chemo- compatibility. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘168 with those of ‘461 for the benefit of constructing a microfluidic device compatible with a range of chemical and biological agents.
Regarding claim 11, ‘168 does not teach the substrate composition. In the same field of endeavor, ‘461 teaches the printed structure wherein the substrate is chosen from skin, tissue, organs, glass, textiles, clothing, insects, and animals (paragraph 0118) for the benefit of performing chemical analysis. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘168 with those of ‘461 for the benefit of performing microfluidic assays.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0356585 to Duoss et al. (‘585 hereafter).
Regarding claim 10, ‘168 does not teach the claimed substrate. In the related field of endeavor, additive manufacture of engineered materials, ‘585 teaches the printed structure wherein the substrate is non-planar (paragraph 0021).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0009029 to Cohen et al. (‘029 herafter).
Regarding claim 12, ‘168 does not teach metallic or ceramic particles. In the related field of endeavor, multimaterial extrusion formed components, ‘029 teaches the printed structurewherein the filaments further comprise ceramic particles, metal particles, and mixtures and combinations thereof (paragraph 0140) for the benefit of forming components with heterogenous properties.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘168 with those of ‘029 for the benefit of forming a microfluidic device with heterogenous physical properties.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 as applied to claim 13 above, and further in view of U.S. Patent Application Publication 2016/0288414 to Ozbolat et al. (‘414 hereafter).
Regarding claim 14, ‘’168 does not teach a burst pressure. In the same field of endeavor, microfluidics, ‘414 teaches the printed structure wherein the fluid passage has a burst pressure of greater than about 25 kPa (paragraph 0446) for the benefit of producing a durable component. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘168 with those of ‘414 for the benefit of forming a durable microfluidic component.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743